"requires plaintiffs to set forth the facts which support a legal theory");
                      Hay v. Hay, 100 Nev. 196, 198, 678 P.2d 672, 674 (1984) ("Because Nevada
                      is a notice-pleading jurisdiction, our courts liberally construe pleadings to
                      place into issue matters which are fairly noticed to the adverse party").
                      Accordingly, we
                                  ORDER the judgment of the district court dismissing
                      appellant's intentional infliction of emotional distress claim for failure to
                      state a claim REVERSED AND REMAND this matter to the district court
                      for proceedings consistent with this order. 1



                                                                          , J.
                                               Saitta


                                                  J.                                         J.
                      Gibbons




                      cc: Hon. Douglas W. Herndon, District Judge
                           Thomas J. Tanksley, Settlement Judge
                           Cohen & Padda, LLP
                           Schiff Hardin LLP
                           Eighth District Court Clerk




                             'Having reviewed respondent's answering brief, we further conclude
                      that respondents have not established that appellant's intentional
                      infliction of emotional distress claim should have otherwise been
                      dismissed based on claim preclusion. See Five Star Capital Corp. v. Ruby,
                      124 Nev. 1048, 1054, 194 P.3d 709, 713 (2008) (requiring that the parties
                      or their privies be the same for claim preclusion to apply).


SUPREME COURT
        OF
     NEVADA
                                                             2
(0) I947A    4411#9